PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ALPHONSO QUINONES 
Application No. 17/678,771
Filed: 23 Feb 2022
Attorney Docket Number: QUIN-P-001-CIP
For: POSITIVE PRESSURE VENTILATION APPARATUS AND POSITIVE PRESSURE MASK
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the Request to make special under the provisions of 37 CFR 1.102, filed February 23, 2022, to make the above-identified application special under the Request To Make Special Program For the Law School Clinic Certification Patent Pilot Program as set forth in 77 Federal Register Notice 24113 (October 1, 2012). 

The petition is GRANTED.

A request to make special filed under the Law School Clinic Certification Patent Pilot Program as set forth in 77 FR 24113, may be granted if the eligibility requirements set forth below are satisfied. 

1)	The request must be directed to a non-reissue, non-provisional utility application filed under 35 USC 111(a) or be a national stage entry under 35 U.S.C. 371. 
2)	The application must be submitted by a law school participating in the Law School Clinic Certification Patent Pilot Program on behalf of a pro bono client.
3)	The application must have no more than 3 independent claims and no more than 20 total claims. The application must not contain any multiple dependent claims. For an application that contains more than three independent claims or twenty total claims, or multiple dependent claims, applicants must file a preliminary amendment in compliance with 37 CFR 1.121 to cancel excess claims and/or the multiple dependent claims at the time the request to make special is filed.
4)	The claims must be directed to a single invention. The request must include a statement that, the USPTO determines that the claims are directed to multiple inventions (e.g., in a restriction requirement), applicant will agree to make an election without traverse in a telephonic interview. 
5)	The petition to make special must be filed electronically.
6)	The Request to Make Special must be filed at least one day prior to the date that a first Office action (which may be an Office action containing only a restriction requirement) appears in the Patent Application Information Retrieval (PAIR) system. 
7)	The petition must be accompanied by a request for early publication in compliance with 37 CFR 1.219 and include the publication fee as set forth in 37 CFR 1.18(d).
8)	The request to make special must be filed on behalf of a small or micro entity. 

The requirement for a fee for consideration of the petition to make special for applications pertaining to the Law School Clinic Certification Patent Pilot Program has been waived.

The instant petition complies with items 1 – 8 above. Accordingly, the above-identified application has been accorded “special” status and will be placed on the examiner’s special docket prior to first Office action, and will have special status in any appeal to the Patent Trial and Appeal Board and also in the patent publication process.

Telephone inquires concerning this decision should be directed to the undersigned at 571-272-4914.

All other inquires concerning either the examination or status of the application should be directed to the Technology Center.

This application will be forwarded to the examiner for action on the merits commensurate with this decision once this application’s formality reviews have been completed.


/ Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions